Citation Nr: 1807257	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for ischemic heart disease (IHD) due to exposure to herbicide agents.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right wrist disability.

3. Entitlement to service connection for IHD due to exposure to herbicide agents.

4. Entitlement to service connection for a right wrist disability.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for kidney stones.

7. Entitlement to service connection for skin cancer of the upper chest and cheek.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to May 1966.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the petitions to reopen a previously denied claim for service connection for a right wrist disability and IHD; and denied service connection claims for a right shoulder disability, skin cancer, and kidney stones. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right shoulder and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right wrist disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the October 2010 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for a right wrist disability.

3.  In a December 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for IHD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

4.  Evidence received since the December 2010 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for IHD.

5.  The evidence is at least evenly balanced as to whether the Veteran was in Saigon, Vietnam, in September 1965.

6.  The Veteran has been diagnosed with IHD during the pendency of the claim.

7.  The Veteran does not have kidney stones that are due to disease or injury in service.

8.  The Veteran does not have skin cancer of the upper chest and cheek that is due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied the claim of entitlement to service connection for a right wrist disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
2.  The additional evidence received since the October 2010 decision is new and material, and the claim of service connection for a right wrist disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The December 2010 rating decision that denied the claim of entitlement to service connection for IHD is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
4.  The additional evidence received since the December 2010 decision is new and material, and the claim of service connection for IHD is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

5.  The Veteran's IHD is presumed to have been incurred in his active military service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for kidney stones are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for service connection for skin cancer of the upper chest and cheek are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the following reasons, new and material evidence has been received with regard to the Veteran's claim for service connection for a right wrist disability and IHD.  

In regards to the Veteran's claim for service connection for a right wrist disability, the claim was denied because there was no evidence of a current disability.  To reopen the claim, there would have to be new evidence that related to either the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In an October 2010 rating decision, the RO denied service connection for a right wrist disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the October 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 2010 rating decision included the Veteran's service treatment records (STRs), private treatment records, and an August 2010 VA examination.  In particular, STRs reflected in-service treatment for a right wrist condition, but the August 2010 VA examination documented no diagnosis of a right wrist disability.  

Relevant evidence received more than one year since the October 2010 rating decision includes VA treatment records, private treatment records, and a January 2012 VA examination.  The January 2012 VA examiner diagnosed right wrist degenerative joint disease (DJD) and provided a nexus opinion.  Private treatment records diagnosed ganglion dorsal surface of the right hand, status post traumatic injury of the right hand, status post closed reduction of fracture/dislocation of the right hand/wrist, and DJD of the right hand/wrist.  As this evidence relates to the basis for the prior denial, namely the lack of a current right wrist disability, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

Concerning to the Veteran's claim for service connection for IHD, the claim was denied because there was no evidence of service in the Republic of Vietnam.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In a December 2010 rating decision, the RO denied service connection for IHD.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the December 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the December 2010 rating decision included the Veteran's service treatment records (STRs), military personnel records, and a Personnel Information Exchange System request for service in the Republic of Vietnam.  In particular, STRs and military personnel files did not reflect service in Vietnam. 

Relevant evidence received more than one year since the December 2010 rating decision includes two lay statements from service members who served with the Veteran on the U.S.S. Radford.  The service members both reported that the Veteran injured his right arm in the summer of 1965 and had to be transported by helicopter to the U.S.S. Bennington for treatment.  The service members explained that while the Veteran received treatment, the U.S.S. Radford returned to the Philippines, and the Veteran had to be transported from the U.S.S. Bennington to Saigon, Vietnam, and then to Clark Air Force Base  (AFB) before taking a shuttle back to the U.S.S. Radford.  As this evidence relates to the basis for the prior denial, namely the Veteran being in Vietnam during service, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

As new and material evidence has been received with regard to the claims for service connection for a right wrist disability and IHD, reopening of the claims is warranted.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

IHD

Service connection may be established on a presumptive basis for IHD if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  IHD is defined in 38 C.F.R. § 3.309(e) to include coronary artery disease (CAD).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, to include Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Here, the Veteran contends that he was transported to Saigon, Vietnam, on his way back to the U.S.S. Radford after he received treatment aboard the U.S.S. Bennington.  In this case, the Veteran's military personnel records are silent as to any passes to or from the U.S.S. Bennington, Saigon, and Clark AFB.   

Nevertheless, the Veteran reported that he was injured during a patrol while anchored in the Philippines and that because the U.S.S. Radford lacked a medical facility, he was taken to another ship for treatment.  However, his injuries were only superficially treated and the U.S.S. Radford left for the South China Sea the next day.  The Veteran stated that the pain in his arm continued and that after seven days the arm had swollen.  As such, he was taken by helicopter to the U.S.S. Bennington for treatment.  He stayed on the ship for three days, during which time the U.S.S. Radford returned to the Philippines.  The Veteran explained that he was then taken to Saigon by helicopter one morning, and that in the afternoon he took a plane to Clark, AFB, from where he boarded a car or a shuttle back to the U.S.S. Radford.  The Veteran also submitted two statements from service members that served onboard the U.S.S. Radford with the Veteran.  Both members recalled that the Veteran injured his right arm during a patrol and had to be air lifted to the U.S.S. Bennington for treatment while the U.S.S. Radford was at sea.  The service members explained that while the Veteran was on the U.S.S. Bennington, the U.S.S. Radford returned to the Philippines, and the Veteran was taken to Saigon, Vietnam, before boarding a plane to Clark, AFB, and taking a car or a shuttle back to the U.S.S. Radford.  

The Board notes that STRs from September 5, 1965 contain a request from the U.S.S. Radford to the U.S.S. Bennington explaining that the Veteran fell on August 23, 1965, and injured his right hand.  At that time he was seen by a medical officer on the U.S.S. Jason, but the pain had persisted.  The U.S.S. Bennington medical personnel found that the Veteran had fractured his distal fifth metatarsal, and noted that the Veteran's injuries had existed for 13 days prior to them casting the arm. 

Given the above evidence, the Board finds that the Veteran is competent and credible in his statements that he injured his right arm and had to be air lifted to the U.S.S. Bennington for treatment.  Likewise, the Board finds the Veteran's statements that he was taken from the U.S.S. Bennington to Saigon, prior to flying to Clark, AFB, and taking transportation back to the U.S.S. Radford, to be competent and credible based on factors such the places, types, and circumstances of service as shown by the Veteran's service record.  Further, the Board finds that the Veteran's statements are corroborated by the two statements he submitted from two service members that served with the Veteran at the time of the incident.  

In addition, treatment records reflect that the Veteran had a myocardial infarction in 1996, and his current active problem list includes a January 2014 assessment of CAD.  Pursuant to 38 C.F.R. § 3.309(e), the definition for IHD includes, but is not limited to, CAD and old myocardial infarction.  As such, the Board finds that the Veteran has been diagnosed with IHD during the pendency of the claim.  As the Veteran was exposed to herbicide agents and has been diagnosed with IHD, service connection for IHD is warranted on a presumptive basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).


Kidney Stones

The Veteran contends that he has kidney stones as a result service.  

STRs do not reflect any complaints, treatments, or diagnoses of kidney stones or kidney problems.  

In addition, post-service medical treatment records reflect a July 2004 diagnosis of gross hematuria, currently asymptomatic, but no other complaints, treatments, or diagnosis for kidney problems.

Based on the evidence of record, the Board finds that service connection for kidney stones is not warranted.

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In Sanchez-Benitez v. Principi, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

In this case, the Veteran has alleged that he has kidney stones related to service.  While the Veteran had asymptomatic gross hematuria in 2004, there is no evidence indicating a diagnosis of kidney stone or any other kidney problems prior to or since.  He did not allege, and the evidence does not show, that any kidney problems were due to service.  As such, the Board finds that the Veteran does not meet the first prong for service connection of a current disability.  38 C.F.R. § 3.303.

The Board notes that the Veteran was not afforded VA examinations or medical opinions for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

However, the duty to provide an examination is not limitless.  Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability (or persistent or recurrent symptoms thereof) that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

STRs and post-service medical records are devoid of evidence that the Veteran developed kidney stones or a kidney problem during service or as post-service disorders that may be associated with service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  The Veteran does not assert any in-service disease, injury, or event with which the current disabilities may be associated.  In this particular case, an in-service disease, injury, or event is not shown, and the low threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disabilities.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278. 

The Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability (or persistent or recurrent symptoms thereof) and an indication (not necessarily from competent evidence) that the current disability may be associated with service, the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was a disease, injury, or event in service.  Id.  Here, for the reasons noted and discussed above, the evidence does not establish there was a disease, injury, or event in service with regard to this claim.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have kidney stones due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




Skin Cancer

The Veteran contends that he has skin cancer of the upper chest and cheek as a result of service.

STRs do not reflect any complaints, treatments, or diagnoses of skin cancer of the upper chest and cheek.  

While post-service treatment records reflect a diagnosis of basal cell carcinoma of the upper chest in August 2008, there was no recurrence as of February 2009.  Further, the Veteran was diagnosed with basal cell carcinoma with squamous metaplasia of the right cheek in February 2010, which was removed in April 2010.  Records in October 2010 reflect that there had been no recurrence of the upper chest or cheek basal cell carcinoma.  

Based on the evidence of record, the Board finds that service connection for skin cancer of the upper chest and cheek is not warranted.

As stated above, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701(1); Allen, 7 Vet. App. at 444-45 (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

In this case, the Veteran has alleged that he has skin cancer or residuals thereof.  While the Veteran had basal cell carcinoma of the upper chest in August 2008 and cheek in April 2010, he has had no recurrence of symptoms since then.  The Board notes that the Veteran filed his claim for service connection in July 2011, more than one year after his last diagnosis of skin cancer.  As such, the Board finds that the Veteran does not meet the first prong for service connection of a current disability, even when considering the basal cell carcinoma over a year prior to his filing of the claim.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  

The Board notes that the Veteran was not afforded VA examinations or medical opinions for his claim.  As explained above, VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 79.

STRs and post-service medical records are devoid of evidence that the Veteran developed skin cancer or residuals thereof during service or as post-service disorders that may be associated with service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  While the Veteran contends that he has skin cancer due to sun exposure during service, there is no current diagnosis of skin cancer of the upper chest and cheek, and the low threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disabilities.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have skin cancer of the upper chest and cheek due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen the claim for service connection for a right wrist disability is granted.

The application to reopen the claim for service connection for IHD is granted.

Entitlement to service connection for IHD is granted.

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for skin cancer of the upper chest and cheek is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claims.

Right Wrist Disability

The Veteran contends that he has a right wrist disability as a result of an in-service injury.

A January 2012 VA examination report reflects a diagnosis of right wrist DJD.  The VA examiner explained that the Veteran's degenerative changes were limited to the carpometacarpal joint space and the thumb.  As such, the examiner opined that it was less likely than not that his right hand DJD was related to his in-service right metacarpal fracture because they were different joints. 

However, the VA examiner did not address the Veteran's statements of continuity of symptomatology since he injured his right wrist in service in 1963, and again in 1965.  In addition, private treatment records in November 2013 evaluating the Veteran's right hand and wrist reflect diagnoses of ganglion dorsal surface of the right hand; a status post traumatic injury of the right hand while on assigned duty in the U.S. Navy in 1963; a status post traumatic injury of the right hand and right shoulder while on assigned duty in the US Navy in 1965; a status post closed reduction of a fracture/dislocation of right hand/wrist on a U.S. Navy hospital ship; and DJD probably as the result of repeated trauma.

As such, a remand is necessary to obtain a VA opinion from an appropriate VA physician as to the etiology of any right wrist disability, and whether any right wrist disability(ies) is/are due to or a result of an in-service injury, to include the 1963 and 1965 injuries to the right hand and arm.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 
Right Shoulder

The Veteran contends that he has a right shoulder disability as result of an in-service injury.  Specifically, the Veteran testified that while on patrol in 1965, he got into a fight and was pushed against a wall, hitting his shoulder on the corner of the wall. 

While STRs are silent as to any right shoulder injury, the Veteran submitted two statements from service members who served with him aboard the U.S.S. Radford.  The service members explained that, when the Veteran returned from being treated on the U.S.S. Bennington, he had some kind of a wrap on his shoulder.  Likewise, a January 2012 VA treatment record reflects that the Veteran reported that he had had trouble with the right arm and shoulder for a long time.  The physician suspected a right rotator cuff tear.  In November 2013, private treatment records document a right shoulder torn rotator cuff and a status post traumatic injury of the right shoulder while on assigned duty in the US Navy in 1965.  In November 2013, the Veteran testified at the RO that he has had problems and pain in the right shoulder since his injury in 1965.

Given the Veteran's allegations that he injured his right shoulder while on patrol in 1965, the Veteran's diagnosis of a right shoulder torn rotator cuff and a status post traumatic injury of the right shoulder in 1965, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's right shoulder disability is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2016); McLendon, 20 Vet. App. at 81. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right wrist disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should clearly identify all diagnoses of the right wrist currently present, or present at any point pertinent to the current claim on appeal, from approximately July 2011, even if now asymptomatic or resolved.

The examiner should also discuss whether any currently diagnosed right wrist disability is a progression of any previously diagnosed right wrist disability.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include as an injury in 1963 or 1965.

In addressing the above, the physician must specifically consider and discuss all pertinent evidence, to include the in-service complaints of right wrist pain and continuous reports of right wrist pain thereafter, and the November 2013 private treatment records reflecting status post traumatic injuries to the right wrist and hand during service in 1963 and 1965.  

The examiner should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.
 
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should clearly identify all diagnoses of the right shoulder currently present, or present at any point pertinent to the current claim on appeal, from approximately July 2011, even if now asymptomatic or resolved.

The examiner should also discuss whether any currently diagnosed right shoulder disability is a progression of any previously diagnosed right shoulder disability.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, to include as an injury during service in 1965.

In addressing the above, the examiner must specifically consider and discuss all pertinent evidence, to include the in-service complaints of right shoulder pain and continuous reports of right shoulder pain thereafter.  

The examiner should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.
 
Notably, the lack of medical treatment for or diagnosis of right shoulder disability during service should not, alone, form the basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent and credible to report his symptoms and history, and his assertions in this regard should be considered in formulating the requested opinion.

3.  After completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


